DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 55 in Figure 1
Reference number 502 in Figure 5B
Reference number 2506 in Figure 25
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, lines 14-15: “an pressure-applying” should read --a pressure-applying--
Claim 1, line 16: “feedback” should be --the feedback--
Claim 9, line 2: “the sensor” should be --the GPS sensor--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “force measurement data” in line 14, but it is not clear if this recitation is the same as, related to, or different from “pressure data” of claim 1, line 6.  If they are the same consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 2-9 are rejected by virtue of their dependence from claim 1.
Claim 4 recites “wherein for presenting real-time feedback to the trainee based on the data obtained from the sensor pad” in lines 1-2, which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 4  recites “real-time feedback to the trainee based on the data obtained from the sensor pad” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “feedback” of claim 1, line 9 and line 16.  The relationship between these two recitations should be made clear.
Claim 4 recites “the data” in line 2, but it is not clear if this recitation is referring to “force measurement data” of claim 1, line 14 or “pressure data” of claim 1, line 6.  Clarification is required.
Claim 5 recites “data” in line 2, but it is not clear if this recitation is referring to “force measurement data” of claim 1, line 14 or “pressure data” of claim 1, line 6.  Clarification is required.
Claim 5 recites the limitation "the skill" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 5 will be read as if it reads “a skill”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meglan (U.S. Patent No. 2012/0045742) (cited by applicant).
Regarding claim 1, Meglan teaches (Figures 1-4 and 6) a simulator device (10) for training individuals to treat an individuals with a hemorrhaging injury. (Paragraph [0059]). In one embodiment, the hemorrhage control simulator also includes a physical representation of a tourniquet, and a force sensor operatively connected to the physical representation of a tourniquet to generate a tourniquet force signal representative of a force being applied by the tourniquet to the surrogate (20) (i.e., manikin/mannequin). The force sensor is operatively connected to the processor (60) to provide the tourniquet force signal to the processor and the program, and the program is programmed to generate the location and appearance of the simulated wound and simulated blood flow from the simulated wound based on the tourniquet force signal (i.e., a tourniquet training system which can be placed on a manikin or other anatomical representation to detect spatial variations in pressure application, the system comprising a processor). (Paragraph [0028]). As shown in Figure 8, the system may also comprise a sensorized substrate that support a plurality of load sensors (2030), which are operatively connected to the processor (i.e., sensor pad having a plurality of force-sensing sensors configured in a matrix). (Paragraph [0107]).
Meglan further teaches a load sensor program (90) (i.e., assessment module) that is configured to detect deformation of the surrogate caused by a load applied to the surrogate. (Paragraph [0063]). 
The program uses data from the load sensor to help determine where the trainee's hands are imparting forces on the surrogate and uses the geometry of the surrogate and an appropriate hemodynamic model of the relevant portion of the body represented by the surrogate to computationally calculate simulated blood hemorrhage characteristics. (Paragraphs [0075], [0078]). Because many or all of the trainee's relevant movements/actions are measured and the resulting simulation outcomes recorded as well, objective, quantitative measures of the trainee's performance can be derived the physical variables that reflect the simulation (i.e., assessment module configured to read and process pressure data received from the sensors). (Paragraph [0097]). 
The program (90) generates a video signal representative of the simulated wound (140) and blood flow (150) based on one or more of the inputs and computations and then merges the input video feed to provide an output video feed to the display (40). Thus, the trainee (100) can see on the display the real time-impact on the wound and blood flow of his/her interaction with the surrogate's simulated wound (i.e., a feedback display in communication with the assessment module and operative to display feedback to a trainee participating in a training procedure applying pressure to the sensor pad). (Paragraph [0082]).
The program (90) may comprise any form that is usable by the processor (60) to carry out the functions of the program (e.g., computer-executable code stored on any type of memory device, analog or digital circuitry connected to the processor, etc.). (Paragraph [0085]). The processor may comprise a plurality of sub-processors, e.g., a sub-processor dedicated to video rendering (i.e., to provide feedback display for the trainee) and a sub-processor dedicated to calculating the consequence of the detected interaction (i.e., record force measurement data received from the sensors while an pressure-applying device is applied to the sensors). (Paragraph [0086]).
	Regarding claim 3, Meglan teaches that the simulation program (90) (i.e., assessment module) runs on the processor (10), and may be in any suitable form (e.g., program on a hard drive, CD, DVD, network server, machine-readable medium encoded with machine-executable instructions executable by the processor (60)) and formatted for a particular associated processor (60) (e.g., machine-readable medium for use on a processor (10) running DOS, WINDOWS, LINUX, a MAC OS, etc.). For example, the processor (60) may comprise a conventional personal computer, or may alternatively comprise a processor specifically built for quickly performing the numerous calculations involved in the simulation program (90) (i.e., an enclosure housing the assessment module). (Paragraphs [0103]-[0104]). 
Regarding claim 4, Meglan teaches that because the information related to the trainee's relevant movements/actions is measured and recorded, objective, quantitative measures of the trainee's performance can be derived the physical variables that reflect the simulation. For instance, each simulation can be recorded for later playback, analysis, and after-the-fact training with reference to the actions taken during the simulation. (Paragraph [0097]). This same information can be combined with intelligent tutoring systems to provide real-time mentoring so that the trainee can learn without the need for the presence of an instructor, whereby the instructor can observe the trainee remotely (e.g., via remote video feed of the video being streamed to the display (40)) and provide feedback based on the same information measured for performance assessment as well as the instructor's typical use of visual observation of the trainee. The program (90) may also be configured to provide instructional guidance cues provided by an instructor or automated tutor to point the trainee (100) to move the trainee's hands to the proper location, for example, specific visual guidance overlaid on the output video feed provided to the display (40) (i.e., presenting real-time feedback to the trainee based on the data obtained from the sensor pad). (Paragraphs [0098], [0100]-[0101]). 
Regarding claim 5, Meglan further teaches that the simulator (10), with processor (60) and program (90), may enable the extraction of objective measures of performance that can be used to assess trainee proficiency uniformly across instructors and institutions (i.e., the processor is further configured to interpret data obtained from the sensor pad and to make an inference about the skill of the trainee at controlling a hemorrhage using a junctional tourniquet device). (Paragraphs [0102]-[0104]). 
Regarding claim 6, as previously discussed, Meglan teaches a display (40) for observing the trainee remotely and provide feedback based on the same information measured for performance assessment as well as the instructor's typical use of visual observation of the trainee. (Paragraph [0100]). 
Regarding claim 8, Meglan teaches that device (2100) connects to processor (60) such that the program (90) locates a space between at least one object, (e.g., the trainee's hands), and the surrogate (20), and automatically controls the device (2100) so as to keep the substrate (2000) and its load sensors (2030) between the trainee's hand and the surrogate in real time as the trainee (100) moves his/her hands (i.e., the process is configured to determine a position in space). (Paragraph [0111]). 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Radojicic (U.S. Patent No. 2014/0180416).
Regarding claims 2 and 7, Meglan teaches all of the elements of the current invention as stated above except that the sensor pad includes “anatomical landmarks representing features of human anatomy”, “wherein the landmarks include a simulated anterior superior iliac spine (ASIS) landmark.”
Radojicic, in a related field of endeavor, teaches (Figures 1A-1C) a system for simulating insertive procedures of the spinal region. In an embodiment, the mechanical body (110) (i.e., mannequin) includes a spinal column or physical model (116) that is affixed within the body and surrounded by synthetic tissue layers (124). (Paragraph [0029]). In one embodiment, the sensor system (140) (i.e., sensor pad) includes sensor elements that are embedded or provided with the simulated tissue layers (124) and/or spinal model (116) (i.e., anatomical landmarks representing features of human anatomy in the spinal region, e.g., a simulated anterior superior iliac spine (ASIS) landmark). (Paragraph [0054]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meglan to incorporate the teachings of Radojicic 
to provide a sensor pad with anatomical landmarks representing features of human anatomy wherein the landmarks include a simulated anterior superior iliac spine (ASIS) landmark. Doing so provides a simulation environment that can mimic normal and abnormal cerebrospinal anatomy and physiology and provide training of medical personnel. (Paragraph [0019]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Bardsley (WO 2008018889). 
Regarding claim 9, Meglan teaches all of the elements of the current invention as stated above 
 except “a GPS sensor configured to determine a position of the sensor received from a GPS system.” 
	Bardsley teaches a medical training system for casualty simulation in a human mannequin form. (Abstract). The skeletal chassis of the mannequin, a fundamental structural element of the system, articulates appropriate major anatomies of the body such as the cervical spine, lumbar spine, shoulders, elbows, wrists, hips, knees, and ankles. Anatomic position of the skeleton is monitored with flex sensors in key locations, while overall body location in the training environment is recorded by an on-board GPS unit (i.e., a GPS sensor configured to determine a position of the sensor received from a GPS system). (Page 40, line 32; Page 41, lines 5-11).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meglan to incorporate the teachings of Bardsley
to provide a GPS sensor configured to determine a position of the sensor received from a GPS system.  Doing so allows for tracking of the system's position during simulations for various treatments and medical scenarios. Page 41, line 11).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        4/15/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791